In Re: Larry Vosburg and Susie R. Vosburg, applying for supervisory writs, 21st Judicial District Court, Parish of Livingston, No. 137,406.
Before PETTIGREW, McDONALD, and McClendon, jj.
11 WRIT NOT CONSIDERED. Rela-tors failed to comply with Uniform Rules of Louisiana Courts of Appeal, Rule 4-3, in that their applications for extension of time to file their applications were not filed within the time fixed for that purpose. The writ application shows that the rela-tors were given until July 18, 2013, to file their writ application. They filed for an extension on July 31, 2013. On August 5, 2013, they were given an additional 30 days to file their writ application. They filed for another extension on September 10, 2013. The relators have made no showing that the delays in seeking extensions were not their fault.
Supplementation of this writ application or an application for rehearing will not be considered. Rule 4-9 and 2-18.7, Uniform Rules of Louisiana Courts of Appeal.
McClendon, j., concurs.